DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to because:
The numbering of the drawing sheets has a small font and is inconsistent with the standards for drawings.  “The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking (37 CFR 1.84(t))”.  
The drawings are objected to because they are a series of indistinct blank boxes devoid of labels (see Figs. 3-8). Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “AS” in Fig 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes reference numbers throughout the abstract.  The abstract should not include other sections of the disclosure.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Control Device and Control Method for Executing and Canceling Hill-Hold Control.
Claim Objections
Claim 3 is objected to because of the following informalities:  “first operatore” should read -- first operator --.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation(s) is/are: “first detector…” in claim 1, “hill-hold controller…” in claims 1-3, and “second detector…” in claim 5.
Support of the “first detector…” and “second detector…” can be found in Para 0019 as “The detection mechanism 8 includes: an acceleration sensor 8A (see Fig. 3) that is used to obtain an inclination value of a road surface; a first detection section 8B1 (see Fig. 3) that is used to detect an operation of the handlebar lever 24; a first detection section 8B2 (see Fig. 3) that is used to detect an operation of the foot pedal 34; a front-wheel speed sensor 8C1 (see Fig. 3) and a rear-wheel speed sensor 8C2 (see Fig. 3) that are respectively used to compute a wheel speed of the front wheel 20 and a wheel speed of the rear wheel 30 of the motorcycle 200; and a pressure sensor 8D that detects a hydraulic pressure of the brake fluid in the internal channel 4”, a button (Para 0059), or an accelerator grip (Para 0065).  Support of the “hill-hold controller…” can be found in Para 0019 and 0023 as a controller including a microprocessor, a microprocessor unit, or the like.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beever et al. (US 9387841; hereinafter Beever).
In regards to claim 1, Beever teaches of a controller for controlling a brake mechanism that generates a brake force on a motorcycle (Abstract), the controller comprising: 
a first detector configured to detect an operation of a first operator that operates the brake mechanism (Column 2 lines 51-61, Column 6 lines 14-20); and 
a hill-hold controller for executing hill-hold control that retains the brake force on an inclined road surface (Fig 1 Part 15, 22, 20, 16, Column 5 line 49 – Column 6 line 3; where an electric control unit 15 would include a microprocessor, a microprocessor unit, or the like) wherein 
the hill-hold controller cancels retention of the brake force when it is determined on the basis of a detection signal of the first detector that the first operator is operated when the brake force is retained in the hill-hold control (Column 2 lines 51-61, Column 6 lines 14-20).
In regards to claim 2, Beever teaches of the controller according to claim 1, wherein 
the hill-hold controller cancels the retention of the brake force when a prescribed time elapses from initiation of the hill-hold control in a state where the retention of the brake force is not cancelled (Column 5 line 65 – Column 6 line 3).
In regards to claim 6, the claim recites analogous limitations to that of claim 1, and is therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beever in view of Zechmann et al. (US 6439675; hereinafter Zechmann).
In regards to claim 3, Beever teaches of the controller according to claim 1, wherein 
the hill-hold controller (Fig 1 Part 15, 22, 20, 16, Column 5 line 49 – Column 6 line 3)
However, Beever does not teach that the hill-hold controller does not cancel the retention of the brake force when the first operator is operated but a second operator, which differs from the first operatore, is not operated and 
cancels the retention of the brake force in the case where both of an operation of the first operator and an operation of the second operator are performed.

cancels the retention of the brake force in the case where both of an operation of the first operator and an operation of the second operator are performed (Fig 1 Parts 34, 32, 38, 36, 10, Fig 2 Part 100; “AND connection”;  Part 102, 114, Column 3 lines 13-18, Column 4 lines 9-13; where the “driver operable momentary contact switch 38” is the second operator and is an input to the controller, as shown in Fig 1, and the conditions for the hill-hold can be used as an arbitrary combination, such as having a brake pedal as a first condition and the driver operable momentary contact switch as the second condition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify hill-hold controller, as taught by Beever, to include a hill-hold controller that does not cancel the retention of the brake force when the first operator is operated but a second operator, which differs from the first operator, is not operated and cancels the retention of the brake force in the case where both of an operation of the first operator and an operation of the second operator are performed, as taught by Zechmann, in order to improve the performance reliability of the hill-hold in an advantageously manner (Zechmann Column 2 lines 9-14).
In regards to claim 4, Beever in view of Zechmann teaches of the controller according to claim 3, 
wherein the second operator is a button that is attached to the motorcycle (Zechmann Fig 1 Part 38, Column 3 lines 13-18, where the “driver operable momentary contact switch 38” could be a button).

In regards to claim 5, Beever in view of Zechmann teaches of the controller according to claim 3 further comprising: 
a second detector for detecting an operation of the second operator (Zechmann Fig 2 Part 114, 100, Column 5 lines 59 – 64), wherein 
the second operator is an accelerator grip that is provided in the motorcycle (Zechmann Fig 2 Part 114, 100, Column 5 lines 59 – 64; where the detector detects a gas actuation quantity and therefore an actuation of an acceleration pedal or an accelerator grip).
The motivation of combining Beever with Zechmann is the same as that in claim 3 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mallet et al. (US 8412436) teaches of a system to control the brakes when a vehicle is on a hill until an elapsed time passes or the driver presses on the brake pedal.  
Maskell et al. (US 7762633) teaches of a method of controlling a descent rate when descending down a hill by controlling the brakes.  
Sokoll (US 20100004095) teaches that more than one operating condition can determine if a hill-hold operation is cancelled. 
Sokoll (US 20080195289) teaches of ending a hill-hold control when a predefined release condition is met. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./
Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/4/2021